Citation Nr: 1520068	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-40 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for progressive arthritis of the right ankle, status post fusion.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which increased the right ankle disability rating to a 20 percent, effective December 2, 2009, the date of claim for an increased disability rating.

Statements by the Veteran and an April 2010 report by his suggests that the Veteran may have foot disability secondary to the service-connected right ankle disability.  That matter has not been developed for appellate review and is referred to the originating agency for appropriate action.  


FINDING OF FACT

The progressive arthritis of the right ankle, status post fusion is manifested by marked limitation of motion with pain, and absent ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for progressive arthritis of the right ankle, status post fusion have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5270-5274.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim on appeal, the Veteran filed his claim seeking an increased rating in December 2009.  A letter dated in December 2009 satisfied the duty to notify provisions concerning this increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his increased rating claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Additionally, the December 2009 letter provided the Veteran with the Diagnostic Codes used to rate his service-connected disability.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life). 

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records.  Also, the Veteran has been afforded VA examinations in January 2010 and April 2011, as to the increased disability claim.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 20 percent disability rating for his service-connected right ankle disability throughout the appeal period.  As will be explained below, the Board finds that increased disability rating is not warranted at any point during the appeal period.

Historically, in a July 1983 rating decision, the RO granted service connection for a right ankle sprain with subluxation of talus and osteoarthritis, and assigned a 10 percent disability rating.  As indicated above, in a March 2010 rating decision, the RO increased the right ankle disability rating to a 20 percent (the maximum rating under DC 5271) and recharacterized the claim as status post fusion of the right ankle with progressive arthritis.  He now asserts that his right ankle disability is worse than is contemplated by the currently assigned disability rating.  

The Veteran is currently assigned a 20 percent disability rating for his right ankle disability under 38 C.F.R. § 4.71a, Diagnostic codes 5010-5271 (arthritis - ankle, limited motion of).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, supra.

The Board has considered the potential application of related Diagnostic Codes.  Throughout the appeal period, there are no findings of malunion of the os calcis or astragalus, x-ray evidence of arthritis, or ankylosis of the ankle joint.  As demonstrated below, the Board finds that the Veteran's right ankle disability is appropriately rated under Diagnostic Code 5271.

Degenerative arthritis, pursuant to Diagnostic Code 5010, is to be rated as degenerative arthritis under Diagnostic Code 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5171 (ankle, limited motion of), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Twenty percent is the maximum disability rating under this Diagnostic Code.

Normal range of motion for the ankle is defined as follows:  dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I.

Here, a June 2006 private radiology report shows x-ray evidence of degenerative joint disease of the right subtalar joint.  

In December 2009, the Veteran submitted an increased disability claim for his service-connected right ankle disability.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported an ankle surgery in 1995; since surgery, he has seen a 30 percent improvement as to his right ankle disability.  He also reported moderate to severe right ankle pain.  Upon examination, the right ankle range of motion revealed: dorsiflexion to 10 degrees, plantar flexion to 10 degrees, inversion to 10 degrees, and eversion to 10 degrees, moderate pain with all range of motions.  The examiner also stated that there was no additional limitation of motion upon repetitive use.  Mild antalgic gait was noted.  The Veteran denied flare-ups or the use of a cane or 

brace.  There was evidence of moderate weakness and mild stiffness, but no evidence of deformity, instability, giving away, locking, effusion, dislocation, or subluxation of the right ankle.  There was mild to moderate tenderness noted; there was no evidence of swelling, heat, or redness of the right ankle.  The VA examiner noted that there was mild callus formation along the first and fifth metatarsal areas with unusual shoe pattern bilaterally, which suggest abnormal weightbearing.  The VA examiner diagnosed right ankle sprain status post residuals of the right ankle surgery.  As to functional impairment, the Veteran's right ankle disability has impacted his occupation as a clerk and daily activities, such as his inability to walk more than five hours, prolonged standing, climbing, and walking up and down stairs.  

In an April 2010 notice of disagreement (NOD), the Veteran stated that his right ankle disability limits his activities; such as running, mountain climbing, playing, soccer, and climbing stairs.  He also stated that he walks with a limp, experiences swelling, and has less range of motion, due to his right ankle disability. 

In April 2010, the Veteran's private podiatrist submitted a statement indicating that the Veteran has incurred limp and arthritis, resulting from the right ankle disability.  

The Veteran was afforded a second VA examination in April 2011.  The Veteran reported right ankle pain, swelling, and flare-ups, which are precipitated by prolonged weightbearing and alleviated by Meloxiam (medication), icing, and elevating.  He also reported that he wore an ankle brace, but currently he wears no brace.  Upon examination of the right ankle, range of motions revealed: dorsiflexion to 20 degrees, with pain at 10 degrees; plantar flexion to 20 degrees, with pain at 20 degrees; inversion to 10 degrees with pain; and eversion to 10 degrees with pain.  The examiner also stated that there was no additional limitation of motion upon repetitive use.  The Veteran denied stiffness, weakness or instability.  The examiner diagnosed status post fusion residuals of the right ankle.  Upon examination of the skin, two hyperpigmented scars on the right ankle were noted.  One scar measured 10 cm by .5 cm; the second scar measured 13 cm by 1 cm.  Neither scar was painful on examination or skin breakdown.  Inflammation and edema were absent and there was no keloid formation.  The scars were not disfiguring and did not limit the Veteran's motion or function.  As to functional impairment, the Veteran reported that his right ankle disability has impacted his employment in construction, because of his inability to climb stairs.  However, his primary role as a supervisor in construction requires mostly sitting.  As to everyday activities, he is unable to climb more than a few stairs and carry his son.  

The Veteran's right ankle disability has been manifested by arthritis, marked limitation, which warrants a 20 percent rating for limitation of motion, the maximum rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's right ankle disability is productive of pain, tenderness, and limitation of motion.  The Board has considered the provisions of 38 C.F.R. § 4.40 and 4.45 regarding the effect of pain and dysfunction in evaluating the right ankle disability.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum schedular rating allowable under the applicable diagnostic code for the service-connected right ankle disability.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in this case.

The medical evidence shows that the Veteran retains some motion; therefore, the Board finds that ankylosis is not approximated by the evidence.  Again, the Veteran is receiving the highest rating for limitation of motion absent ankylosis.  Therefore, a rating higher than 20 percent is not warranted during this period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic codes 5270-5274.

The Board has also considered the Veteran's scars in the evaluation of the status post fusion of the right ankle.  The April 2011 VA examiner indicated that the right ankle scars were hyperpigmented.  There was no evidence that the right ankle scars were painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right ankle in any way.  As such, a separate, compensable rating for the right ankle scars cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2014).

In support of his claim, the Veteran has submitted statements describing the daily pain he experiences.  See Veteran's NOD dated April 2010.  The Board recognizes that the Veteran is competent to report on what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disability, as the VA opinions are based on a review of the evidence and the Veteran's assertions, and because of the examiners' expertise. See  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 20 percent evaluation during this period.  Therefore, an evaluation in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b) Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990)

III. Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer the claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The status post fusion of the right ankle is manifested by signs and symptoms such as pain, limitation of motion, and occasional stiffness.  The Veteran occasionally requires icing, elevating the right foot, and pain medication.  See, e.g., VA examination dated January 2010.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle and foot provide disability ratings on the basis of limitation of motion.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Pain medication, icing, and elevating his right foot are treatments for symptoms such as pain that are precipitated by prolonged standing or walking up stairs, which are specifically contemplated by regulation and case law.  While the evidence indicates that the status post fusion of the right ankle impairs the Veteran's ability to perform work that requires him to be on his feet for long periods of time or climb stairs, the Veteran has mostly a sedentary position as a supervisor.  In short, there is nothing exceptional or unusual about the Veteran's status post fusion of the right ankle because the rating criteria reasonably describe his disability level and symptomatology.  Referral for extraschedular consideration is not needed.  Thun, 22 Vet. App. at 115.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  In fact, the Veteran has been gainfully employed during the pendency of the appeal.  Additionally, the VA examiners did not find that the Veteran's status post fusion of the right ankle interferes with his ability to perform sedentary work.  Thus, the Board finds that a claim for entitlement to a TDIU has not raised and is not before the Board at this time.  


ORDER

Entitlement to an increased disability rating in excess of 20 percent for progressive arthritis of the right ankle, status post fusion is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


